Citation Nr: 0301274	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
the cause of the veteran's death.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran had recognized service during World War II.  
He is deceased, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals 
(Board) from a determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  
Although the RO determined that new and material evidence 
had been presented with respect to this case and denied 
the merits of the underlying claim, the Board must find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001); see also VAOPGCPREC 05-92.

As an initial matter, it should be noted that the record 
reflects that the veteran's original claims folder was 
lost, and had to be rebuilt.  In pertinent part, it 
appears that his service medical records are among the 
documents that were lost, and it is not clear that 
duplicate copies were obtained of all evidence that was 
previously of record.  In such situations, the Board has a 
heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992);  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

For the reasons stated below, the Board finds that new and 
material evidence has been submitted, but that additional 
development is necessary with respect to the merits of the 
underlying claim of service connection for the cause of 
the veteran's death.  Accordingly, the Board is 
undertaking this additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  The record reflects that service connection was 
previously denied for the cause of the veteran's death in 
March 1995, that the appellant was informed of this RO 
decision, including her right to appeal, and she did not 
appeal.

2.  The additional evidence submitted to reopen the 
appellant's claim of service connection for the cause of 
the veteran's death bears directly and substantially upon 
the specific matter under consideration, is not cumulative 
or redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The March 1995 RO decision denying service connection 
for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1994 & 2002).

2.  New and material evidence having been submitted to 
reopen the claim of entitlement to service connection for 
the cause of the veteran's death, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The appellant essentially contends that the 
veteran's death was due to disabilities incurred while he 
was held as a prisoner-of-war (POW) during military 
service.

As mentioned above, the veteran's original claims folder 
was lost and had to be rebuilt.  However, the evidence 
assembled in the rebuilt folder includes a March 1995 
letter from the RO to the appellant, informing her that 
her claim of service connection for the cause of the 
veteran's death had been denied.  This letter noted that 
the evidence considered in conjunction with this decision 
included a VA Form 21-534, dated in February 1995; 
certification from Dr. C. Y. D. (hereinafter, "Dr. C"); 
service medical records from December 1941 to June 1946; 
and the veteran's death certificate.  Moreover, this 
letter stated that the service medical records were 
completely negative for any complaints, findings, or 
treatment for the death causing condition(s); that the 
certification from Dr. C pertained to the veteran's 
confinement at the Divine Word University Hospital 
immediately preceding his death; that the veteran was 
service-connected during his lifetime for fracture, tibia 
and fibula, left traumatic, with good union and injury, 
Muscle Groups XI and XII, and 1/2 inch shortening; and 
that there was no evidence of record which related the 
veteran's death to his active service, and that his 
service-connected disabilities were not shown to have 
caused his death or hastened his demise.  This letter also 
indicated that a VA Form 4107a was enclosed which 
explained the appellant's appellate rights.

Nothing in the record reflects the appellant appealed the 
March 1995 denial of service connection for the cause of 
the veteran's death, nor does she contend otherwise.  The 
first communication on file following the March 1995 
correspondence appears to be a statement from the 
appellant which was received in May 1998 in which she 
requested reconsideration of the March 1995 decision.

A copy of the veteran's death certificate is of record, 
which reflects he died in December 1990.  His immediate 
cause of death was massive hypovolemia, with bleeding 
esophageal varices as an antecedent cause.

The evidence that is of record regarding the veteran's 
military service confirms that he had recognized service 
during World War II, and was held as a POW from May to 
August 1942.  In addition, the record indicates that he 
was treated in May 1943 for influenza and malaria, which 
was purportedly incurred while a POW.  He was also 
apparently treated for malaria and typhoid fever in August 
1944.

The additional evidence added to the record with respect 
to the instant case includes a June 2000 private medical 
statement from M. V. L. Jr., M.D. (hereinafter, "Dr. L"), 
who noted that the appellant reported that the veteran 
suffered malaria, beriberi, and malnutrition while he was 
held as a POW.  Further, the appellant reported that the 
veteran also suffered "Ascites," and was diagnosed by a 
local doctor to be suffering from cirrhosis of the liver, 
for which he was given medicine for a while which must 
have slowed down the progress of the disease.  However, 
after a few years, the veteran's abdomen became enlarged 
again, he started to lose weight, and progressively lost 
his appetite.  Dr. L also noted that a major complication 
of cirrhosis of the liver was rupture of the esophageal 
varices, which was exactly what happened to the veteran.  
It was noted that, a few hours before his death, the 
veteran vomited a large amount of blood, went into 
hemorrhagic shock (hypovolemia), and died shortly 
thereafter.  Dr. L opined that the veteran's death was 
"service connected".

Also added to the record is a private medical statement 
from Dr. C, which was received in April 2001.  Dr. C noted 
that the veteran was admitted to Divine Word Hospital in 
December 1990 because of massive hematemesis; that the 
condition started about 14 hours prior to admission as 
vomiting of about 200 cc of fresh blood; that he was seen 
by a Rural Health Physician who injected "1/1 ampule of 
Traxenamic acid;" and that about 1 1/2 hours later, after 
additional vomiting of about 300 cc of blood was noted, he 
was rushed to the hospital for admission.  In the ward, 
continuous blood loss was noted, and the veteran expired 4 
hours after admission.  Dr. C also noted that the veteran 
had been having problems with his liver, and had been 
diagnosed with "fatty liver" during World War II as a 
result of severe malnutrition while a POW, and that this 
condition later progressed to degenerative changes ending 
in liver cirrhosis.  Based on the history and progress in 
the ward, the veteran was diagnosed to have bleeding 
esophageal varices secondary to liver cirrhosis.  
Moreover, Dr. C opined that the veteran's previous history 
of fatty liver secondary to severe malnutrition 
contributed to his demise.

A medical opinion was subsequently obtained from a VA 
staff physician in September 2001.  In the opinion 
request, the statement from Dr. C was specifically noted, 
and it was requested that an opinion be provided on 
whether it was as likely as not that the veteran's death 
from hypovolemia due to bleeding varices might be 
attributed to fatty liver which resulted from malnutrition 
and eventually produced cirrhosis and bleeding esophageal 
varices and death.  The VA physician who promulgated this 
opinion noted that the veteran's claims folder had been 
reviewed, that the veteran was a former POW, and that he 
died in 1990 of hypovolemia due to bleeding esophageal 
varices.  Further, the VA physician indicated that medical 
treatise evidence was reviewed regarding the liver.  Based 
on the foregoing, the VA physician stated that fatty liver 
secondary to protein calorie malnutrition did not 
(emphasis added) progress to cirrhosis, which suggested 
that fat alone was an insufficient stimulus for the 
formation of fibrosis.  However, the VA physician opined 
that it was as likely as not that the veteran's death from 
hypovolemia due to bleeding varices might be attributed to 
fatty liver resulting from malnutrition.


Legal Criteria.  In order to establish service connection 
for the cause of the veteran's death, the evidence must 
show that a disability incurred in or aggravated by active 
service was the principal or contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
constitute the principal cause of death the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  In the case of 
contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1).

For VA purposes, if a veteran is: (1) a former POW and; 
(2) as such was interned or detained for not less than 30 
days, certain diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service.  These diseases are avitaminosis; beriberi 
(including beriberi heart disease); chronic dysentery; 
helminthiasis; malnutrition (including optic atrophy 
associated with malnutrition); pellagra; any other 
nutritional deficiency; psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); 
organic residual of frostbite (if it is determined that 
the veteran was interned in climatic conditions consistent 
with the occurrence of frostbite); post-traumatic 
osteoarthritis; irritable bowel syndrome; peptic ulcer 
disease; and peripheral neuropathy except where directly 
related to infectious causes.  Moreover, for the purposes 
of this section, the term beriberi heart disease includes 
ischemic heart disease in a former POW who had experienced 
localized edema during captivity.  38 C.F.R. §§ 3.307, 
3.309(c).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to 
a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Furthermore, the Court of Appeals for the 
Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously 
and finally disallowed claim there must be new and 
material evidence presented since the time that the claim 
was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In part, the VCAA 
specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (codified as amended at 
38 U.S.C. § 5107(a) (West Supp. 2002)).

The Board observes that the VCAA appears to have left 
intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  It was specifically stated in the VCAA that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA 
(codified as amended at 38 U.S.C. § 5103A(f) (West Supp. 
2002)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen 
previously denied claims.  VA's authority to provide such 
additional assistance is provided by 38 U.S.C. 5103A(g) 
(West Supp. 2002) which states that nothing in section 
5103A precludes VA from providing such other assistance as 
the Secretary considers appropriate.  However, these 
changes are applicable only to claims to reopen filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claim was filed prior to 
August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

To the extent VA has a duty to notify, the Board notes 
that the RO advised the appellant of the necessity of 
submitting new and material evidence to reopen her claim, 
as well as the criteria for establishing service 
connection for the cause of a veteran's death, by various 
documents.  Further, the RO specifically addressed the 
applicability of the VCAA to the facts of this case by 
correspondence dated in February and June 2001, as well as 
the December 2001 Statement of the Case.  Moreover, the 
February and June 2001 correspondence kept the appellant 
apprised of what she must show to prevail in this claim, 
what information and evidence she was responsible for, and 
what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that, as the result of the instant 
decision, the appellant's claim is reopened and, as a 
result, there is a duty to assist her with the development 
of the claim.  As noted in the Introduction to this 
decision, the Board will in fact undertake additional 
development to provide such assistance to the appellant. 


Analysis.  As mentioned above, the March 1995 
correspondence informed the appellant that her claim was 
being denied because there was no evidence of record which 
related the veteran's death to his active service, and 
that his service-connected disabilities were not shown to 
have caused his death or hastened his demise.

Here, the evidence added to the file includes medical 
statements which pertain to the etiology of the veteran's 
cause of death, including the statement from Dr. C and the 
September 2001 statement from a VA physician.  The Board 
finds that this additional evidence bears directly and 
substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, new and material 
evidence has been presented pursuant to 38 C.F.R. 
§ 3.156(a).

The adjudication of the veteran's claim does not end with 
a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides 
that the Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA (codified at 38 U.S.C.A. 
§ 5103A).  Here, as noted in the Introduction, the Board 
is undertaking additional development with respect to the 
underlying claim of service connection, and will issue a 
separate decision once this development is complete. 



ORDER

New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for the 
cause of the veteran's death, the claim is reopened; to 
this extent only the appeal is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

